Citation Nr: 1724753	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for a right hip disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Testimony was received from the Veteran during a September 2015 Travel Board hearing.  A transcript of that testimony is associated with the claims file.

In a November 2015 decision, the Board granted service connection for pes planus and remanded the issues on appeal to the RO for further development.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is some confusion in the medical record as to whether the Veteran has had a chronic disability of the right knee, right hip, and or left ankle at any time during the course of the appeal.  In this regard, the Board acknowledges that the results of recent examinations dated in February 2016 suggests that the Veteran's right knee, right hip, and left ankle are clinically normal and there is no present disability.  However, a previous examination dated in January 2010 suggests that the Veteran had been diagnosed with right knee strain and right hip strain.  Moreover, an October 2009 treatment record shows that the Veteran reported ankle pain.  It is unclear if these complaints are manifestations of a current left ankle disability.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In light of the Court holding in McClain the Board is of the opinion that a new examination would be probative in ascertaining whether the Veteran has had a chronic disability of the right knee, right hip, and/or left ankle at any time during the course of the appeal that is etiologically related to service or secondary to the Veteran's service-connected pes planus.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA orthopedic examination, to be performed by an appropriate VA examiner, to assess whether the Veteran has had a disability of the right knee, right hip, and/or left ankle at any time since October 2009 that is related etiologically to his active duty service and/or his service-connected bilateral pes planus disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include any indicated radiological studies, of the Veteran's right knee, right hip, and left ankle should be performed.  

The examiner should:

(a)  Identify any disability of the right knee, right hip, and/or left ankle that is currently show or that has been manifested at any time during the course of the appeal (i.e. since October 2009).    

If a current right knee, right hip and/or left ankle disability is not current shown on examination, please make an effort to reconcile the current findings with the Veteran's treatment for ankle pain in October 2009 and diagnoses of right knee and muscle strain in January 2010.  

(b) for any diagnosed disorder of the Veteran's right hip that is current shown or that has been manifested at any time since October 2009, please indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disability was caused by or resulted from an injury, illness, or event that occurred during the Veteran's active duty service, to include the pulled right hip muscle that was sustained by the Veteran and treated during service in June 1983.

(b) for any diagnosed disorder of the Veteran's right knee that is current shown or that has been manifested at any time since October 2009, please indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disorder was caused by or resulted from an injury, illness, or event that occurred during the Veteran's active duty service, to include the right patella strain that was sustained by the Veteran and treated during service in March 1982.

(c) for any diagnosed disorder of the Veteran's left ankle that is current shown or that has been manifested at any time since October 2009, please indicate whether it at least as likely as not (i.e., at least a 50 percent probability) that the disorder was caused by or resulted from an injury, illness, or event that occurred during the Veteran's active duty service.

(d) for each diagnosed disorder of the Veteran's right hip, right knee, or left ankle that is currently shown or that has been manifested at time since October 2009, is it at least as likely as not (i.e., at least a 50 percent probability) that the disorder has either (i) resulted from or (ii) been aggravated by the Veteran's service-connected bilateral pes planus condition, to include as a result of altered body mechanics or altered gait.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

2.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




